DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 

Withdrawn Rejections
The rejection of claims 1, 3-4, 6, 9-10, and 21 under 35 U.S.C. 103 as being unpatentable over Brinchman (WO 2008/157324 ; of record in IDS) in further view of Cho (US 2016/0377600 A1 Pub date:12/29/2016; effectively filed 6/23/2015), Sinaga (Sinaga et al Pharm Res 19(8):1170-1179, 2002; of record in IDS), and Maguire (US 2009/0311765 A1; of record in IDS), is withdrawn.  The above combined art does not teach “the composition supports or provides at least 11-fold increased human pluripotent stem cell propagation as claimed”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 1, 3, 4, 6, 9, 10, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When determining if a newly added recitation to a claim has adequate written description, the specification and claims, as originally filed, are examined to determine if it provides explicit or implicit support for the new recitations.
Claim 1 newly recites, “supports or provides at least 11-fold increased human pluripotent stem cell propagation”.  “At least 11-fold increase” is a range that starts at 11-fold and is open ended to include any fold increase greater than 11.  
A search of the specification and claims, as originally filed, fails to provide a literal recitation for the above newly added recitation.  Thus, the specification fails to provide explicit support for the new recitation.
The closest disclosure to the newly added recitation is found in [0092] of the Pre-Grant Publication which states:
[0092] The highest expansion was observed with hPSCs grown on HAV10 substrates, showing an approximately 23-fold expansion. Interestingly, while still high, cells propagated on recombinant E-cadherin protein showed only a 10-fold expansion over 6 days of propagation. ADT10 conjugated alginate also showed higher expansion than E-cadherin, with an approximately 14 fold expansion. HAV6 and ADT6 showed a similar trend as the longer peptides, although expansion was lower in magnitude, with a 16 and 11-fold expansion, respectively. Taken together, it is clear that the E-cadherin mimicking substrates can support hPSC proliferation, and high expansion potential.
	Thus, the specification describes alginate hydrogels comprising ADT6 has 11 fold expansion, hydrogels having HAV6 has 16 fold expansion, hydrogels having HAV10 have 23 fold expansion, and hydrogels having ADT10 have 14 fold expansion.  So, these results suggest that substrates different in expansion capability depending on which mimetic is present with the lowest expansion being 11 fold and the highest being 23 fold.  However, the term “at least 11 fold”  encompasses 11-fold to 23 fold and numbers of folds beyond a 23-fold increase.  The specification provides no examples beyond a 23-fold increase.  As such the term “at least 11-fold” encompasses a great number of points not explicitly or implicitly described by the specification.  As such, the specification, as originally filed also fails to provide implicit support for the newly recited range by the claims.  
	In conclusion, the new recited range by the claims of “at least 11-fold increased” constitutes new matter because the specification and claims, as originally filed, fails to provide implicit or explicit support for it.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632